Title: To Alexander Hamilton from William W. Wands, 23 March 1799
From: Wands, William W.
To: Hamilton, Alexander


          
            Respected Sir,
            Philadelphia March 23d 1799.
          
          The decision of the Court-Martial on Monday last, I never have agreed to, on account of a partiality which existed on the trial of the officer we had in charge
          I am informed by the Judge advocate, that the whole testimony will be sent to you, for your approbation, on the perusal of the papers you will have before you, you will be able to determine whether  my knowledge of this trial has is improper or not—It is probably the case that I am wrong, especial  when it is know I was the youngest officer of the Court, but not an officer of that board gave any reason for their not finding the prisoner guilty notwithstanding I endeavored assign a reason for my desision,  and wished to hear something said in objection to what I adduced as sufficient, grounds for  therewith given by me my determination.
          If I have acted inconsitant in thus far stating to you, any matter we have had before us, I hope it will be considered as an error of the head and not the heart. (In hast)
          I am sir with respect & esteem, your devoted Servant.
          
            Wm. W. Wands.
          
          Genl. Alexr Hamilton.
        